UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant xFiled by a party other than the registrant ¨ Check the appropriate box: o Preliminary proxy statement ¨ Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) o Definitive proxy statement x Definitive additional materials ¨ Soliciting material Pursuant to §240.14a-12 AUTHENTEC, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required. ¨ Fee computed on the table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing party: Date filed: Press Release Leading Proxy Services Recommend AuthenTec Shareholders Vote in Favor of Plan to Issue Shares of Stock Pursuant to UPEK Merger - ISS Proxy Advisory Services, PROXY Governance and Glass Lewis & Co. Recommend AuthenTec Shareholders Vote “FOR” the Issuance of AuthenTec Common Stock Pursuant to the UPEK Merger Agreement MELBOURNE, Fla., December 6, 2010 – AuthenTec (NASDAQ: AUTH), a leading provider of security, identity management and touch control solutions, today announced that the three leading proxy advisory services, ISS Proxy Advisory Services, PROXY Governance, Inc. and Glass Lewis & Co., have recommended that their stockholders vote "FOR" the issuance of approximately 8 million shares of AuthenTec stock in satisfaction of the promissory note issued as part of the Company’s merger agreement with UPEK.AuthenTec’s board of directors also recommended that stockholders of record vote to approve the issuance of 7,984,281 shares of AuthenTec stock to fully satisfy the principal balance of the promissory note issued at the time of the UPEK transaction, which was announced on September 7, 2010. "We are pleased that ISS, PROXY Governance and Glass Lewis & Company, well respected leaders in proxy advisory services and independent sources, support our plan to issue additional shares of AuthenTec stock to satisfy our merger agreement with UPEK,” said AuthenTec Chairman Bill Washecka.“The AuthenTec board of directors and management team strongly support this proposal, which we believe best positions the Company to achieve our strategic objectives.” A special meeting of AuthenTec shareholders will be held at AuthenTec’s headquarters, located at 100 Rialto Place, Melbourne, Florida 32901 at 9:00 a.m. Eastern Time on Friday, December 17, 2010 to consider the proposal. Only holders of record of AuthenTec’s common stock at the close of business onOctober 22, 2010 are entitled to notice to vote at the special meeting.Shareholders are urged to carefully read the proxy materials that were mailed in connection with the proposal. Proxies must be received no later than 9:00 a.m. Eastern Time on December 17, 2010. Shareholders who have questions regarding the contents of the information circular or require assistance in completing their proxy forms are urged to contact AuthenTec’s proxy solicitation agent, MacKenzie Partners, Inc., at 1-800-322-2885. About AuthenTec AuthenTec is the world’s #1 provider of fingerprint sensors, identity management software, and embedded security solutions.AuthenTec solutions address enterprise, consumer and government applications for a growing base of top tier global customers. Already shipped on hundreds of millions of devices, the Company's smart sensor products, software and embedded security solutions are used virtually everywhere, from the PC on your desk to the mobile device in your hand to the server in the cloud. AuthenTec offers developers and users secure and convenient ways to manage today's rapidly evolving digital identities and security needs. For more information, visit www.authentec.com or follow us at twitter.com/authentecnews. ### Media Contact: Brent Dietz AuthenTec Director of Communications +1-321-308-1320 brent.dietz@authentec.com
